Citation Nr: 0304646	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  95-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of gunshot wound of the right knee, with total knee 
replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 1999, the Board remanded 
this matter for further adjudication.


REMAND

The veteran and his representative contend, in substance, 
that the veteran's service-connected postoperative residuals 
of a gunshot wound of the right knee, with total knee 
replacement, has been more disabling than evaluated since 
June 1992.   

The Board notes that during the pendency of the appeal - and 
subsequent to the Board's September 1999 remand - the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

Again, the Board remanded this matter in September 1999 for 
further adjudication.  The April 2000 rating action and 
supplemental statement of the case essentially complied with 
the dictates of the remand, however, neither the veteran nor 
his representative were issued any sort of notification of 
the VCAA and the effect it had on his claim in appellate 
status.  The Board points out that the claims folder was 
returned to the Board in January 2003, over a year after the 
VCAA was enacted.  The Board finds that the RO should inform 
the veteran and his representative of the VCAA and its 
notification provisions.  

The Board is also of the opinion that an updated examination 
should be accomplished in order to determine the current 
nature of the veteran's knee disability.  In this regard, it 
is pointed out that the veteran has not had the knee examined 
since September 1998.  

In view of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of

2. The RO should then schedule the 
veteran for an orthopedic examination to 
determine the nature and extent of his 
service-connected postoperative residuals 
of gunshot wound of the right knee, with 
total knee replacement.  All indicated 
special studies and tests (to include 
range of motion studies) should be 
accomplished, and all clinical findings 
should be reported, in detail.  The 
entire claims file must be made available 
to, and be reviewed by, the examiner.  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left shoulder.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above with repeated use and during flare-
ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. All examination findings, 
along with the complete rationale for all 
opinion expressed, should be set forth in 
a report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




